SECOND AMENDMENT AND AGREEMENT



This SECOND AMENDMENT AND AGREEMENT is made as of the 4th day of May, 2006, by
and among BANK OF AMERICA, N.A., a national banking association, with offices at
111 Westminster Street, Providence, Rhode Island 02903 ("BANA"); TECHNITROL,
INC., a Pennsylvania corporation with offices at 1210 Northbrook Drive, Suite
470, Trevose, Pennsylvania 19053 ("Technitrol") and AMI DODUCO, INC., a
Pennsylvania corporation with offices at Murray Corporate Park, 1003 Corporate
Drive, Export, Pennsylvania 15632 ("AMI") (Technitrol and AMI are sometimes
hereinafter individually and collectively referred to as "Customer").



W I T N E S S E T H :



WHEREAS, BANA and Customer are parties to a certain Amended and Restated
Consignment Agreement dated July 29, 2005 (as amended from time to time, the
"Consignment Agreement"), pursuant to which BANA has agreed to consign certain
commodities to Customer upon the terms and conditions specified therein; and



WHEREAS, the parties desire to amend the Consignment Agreement as hereinafter
provided; and



WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
set forth in the Consignment Agreement.



NOW THEREFORE, for value received and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to amend the Consignment Agreement as follows:



1. The fourth sentence of Section 1(a) of the Consignment Agreement is hereby
amended in its entirety to read as follows:



At no time shall the value of consigned commodities exceed: (i) from the date
hereof and through and including July 15, 2006, $75,000,000; commencing July 16,
2006, and thereafter, $50,000,000; (ii) such limit as the parties may agree
upon; or (iii) such limit as BANA may approve in its sole discretion (the
"Consignment Limit").



2. Except as amended hereby, the Consignment Agreement and all agreements,
instruments and documents executed in connection therewith shall remain in full
force and effect and are in all respects hereby ratified and affirmed.



3. Customer hereby reaffirms each representation, warranty and covenant set
forth in the Consignment Agreement as if set forth herein in full.



4. Customer acknowledges and confirms that there are currently no known
defenses, claims or setoffs available to Customer which would operate to limit
its obligations under the Consignment Agreement.



5. Customer shall pay BANA the previously agreed-upon fee in connection with the
preparation and implementation of this Second Amendment and Agreement.



IN WITNESS WHEREOF, the undersigned parties have caused this Second Amendment
and Agreement to be executed by their duly authorized officers as of the date
first above written.



BANK OF AMERICA, N.A.





By: /s/ David R. Vega



David R. Vega

Senior Vice President



TECHNITROL, INC.

By: /s/ Drew A. Moyer

Name: Drew A. Moyer

Title: Sr. VP and CFO

AMI DODUCO, INC.

By: /s/ James M. Papada, III

Name: James M. Papada, III

Title: President

The above signatory has the authority to execute this Second Amendment and
Agreement and all future amendments to this Consignment Agreement on behalf of
Technitrol, Inc.

TECHNITROL, INC.

By: /s/ Ann Marie Janus

Ann Marie Janus

Secretary

The above signatory has the authority to execute this Second Amendment and
Agreement and all future amendments to this Consignment Agreement on behalf of
AMI Doduco, Inc.

AMI DODUCO, INC.

By: /s/ Drew A. Moyer

Drew Moyer

Secretary